Title: To James Madison from Joseph Jones, 4 November 1794
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 4th. ⟨November 179⟩4
I last week informed you I had packed up the china and sent it on board a vessell commanded by Capt. Lambert (his name is Lambeth) who expected to sail the next day. He goes to the house of Lloyd and Sparks of Philadelphia. A spell of rainy weather that commenced while he was loading has detained him untill to day, so that you may expect him soon after the receipt of this letter. I inclose the receipt.
That you may understand the reason of my drawing a Bill for £50 on Mr. Randolph and also requesting him to settle a demand agt. Walker Carter of about £125. on accot. of Col. Monroe proceeded from my having contracted with Col. Carter for his Loudon land, in which purchase Monroe was if I made it to be concerned. The Colonels first proposition was to have six hundred pounds paid down but afterwards from growing and pressing demands upon him he found it necessary to demand a prompt payment of £1500. Finding the offer I made him the best that upon his terms came forward, he closed with me. Having no communication from Monroe through what channel to make draughts for such part of the first payment as I shod. have occasion to call upon him for, I informed Mr. Randolph That Monroe had intimated to me, before we parted, that if my engagements for him were of such nature as to make it necessary, I might probably on application to him be assisted on his accot.—and requested to know from him if I could get on Monroes accot. 1000 dols. If so he might retain a sum he stood answerable for accot. of Walker Carter, and furnish me the balance. Mr. Randolph informed me he wod. in consequence of my application settle Walker Carters debt, and wished me to wait awhile for the balance expecting daily to hear from Monroe. Hearing nothing from Monroe or any further communication from Mr. Randolph, and being pressed by Col. Carter to assist him with £50 to settle an unavoidable demand, I at length ventured to make the draught on Mr. Randolph as Agent for Monroe, assuring him none other shod. be made untill we heard from him. I will thank you therefore to speak with Mr. Randolph on the matter and prevail on him if it can be done to honor the bill, for which and the other sum if it be necessary a bill on Monroe may be furnished by me, so soon as I am informed in what manner to make the draughts. If there is no prospect of the bill being paid, I beg you to inform me of it withot. delay, that I may make provision here. The first payment I can accomplish with the remnant of the 1000 dols., if I am not much disappointed here—I mean the £1500 down, besides exonerating the land of 1100t. to Col. Pendleton due by Judts. and elegits served on the land for which he has agreed To accept good bonds in payment, these I can furnish. Also 1000 to the ⟨Ets.⟩ of Wm. Carr of Dumfries. For the balance I have two annual payments. Upon the whole I think the bargain good @ 3 dols. ⅌ acre the sum agreed on for about 5000 acres even altho’ it is incumbered as I have mentioned, and with many Leases at low rent. The money incumbrances are to be deducted from the price. I mention these circumstances between ourselves, not wishing them to be spoken of. When you commence operations let me hear from you as usual. I take Baches paper furnish me any others you can spare. You have with your Lady my best wishes. Yr. friend & ⟨servt.⟩
Jos: ⟨Jones⟩
